          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


 United States of America,

 v.                                    Case No. 1:18-cr-00431

 Jasper McIntosh,                      Michael L. Brown
                                       United States District Judge
                          Defendant.

 ________________________________/

                                 ORDER

      Magistrate Judge Alan J. Baverman recommends denial of

Defendant Jasper McIntosh’s motions to suppress evidence (Dkt. 17) and

statements (Dkt. 18), and to dismiss the superseding indictment (Dkt.

56). (Dkt. 60.) Defendant McIntosh objects to that recommendation.

(Dkt. 70.) The Court accepts the Magistrate Judge’s recommendation

and denies Defendant McIntosh’s motions.

I.    Background

      The United States charged Defendant McIntosh in Count One of

the First Superseding Indictment with illegally possessing a firearm in

violation of Sections 922(g)(1) and 924(e) of Title 18 of the United States

Code. (Dkt. 46 at 1–2.)
     The facts for purposes of Defendant McIntosh’s motions are as

follows. Atlanta Police Department (“APD”) Officers James Dougherty

and Anthony Grant were patrolling in a marked APD vehicle on the

evening of September 23, 2018, when they observed McIntosh riding a

small motorbike on Metropolitan Parkway.1           (Dkt. 26 at 8:3–17.)

McIntosh was not wearing a helmet, and his motorbike had no lights on.

(Id. at 8.)   Both officers were wearing body cameras.           (Dkt. 24,

Defendant’s Exhibits 1–2.)       The officers followed McIntosh from

Metropolitan Parkway to Cleveland Avenue and then to Forest Hills

Drive, where they initiated a traffic stop because McIntosh was not

wearing a helmet. (Dkt. 26 at 9:15–10:13, 150:17–23.)

     The officers turned on their blue lights and siren. (Id. at 10:14–16,

113:9–12.) McIntosh was in the lane of traffic.2 (Id. at 112:1–113:10, 134,

146:15–25.) At first, McIntosh yelled at the officers and motioned for




1 McIntosh disputes the officers’ account of where they first observed him,
how long they followed him before initiating the traffic stop, and whether
they saw him turn from Cleveland Avenue onto Forest Hills Drive. (Dkts.
50 at 2–3; 70 at 5–6, 8–10.) These discrepancies do not affect the Court’s
decision.
2 McIntosh asserts that he was “traveling off the shoulder of Forest Park

Drive heading south” when the officers came upon him and activated
their blue lights. (Dkt. 70 at 11.)

                                    2
them to move around him. (Id. at 10:15–21, 113:9–21.) After the officers

told him to pull over several times, McIntosh turned from the middle of

the right-hand lane of traffic on Forest Hills Drive into a driveway on the

left and turned around, facing the police car’s driver’s door. (Id. at 10:15–

21, 58–59, 113:9–21, 148:18–25.) He appeared agitated. (Id. at 10:22–

23.) The officers told him to get out of the roadway and to pull into the

driveway on the left, which he did. (Id. at 150, 151.)

     The counter on the recording from Officer Dougherty’s body camera

shows the officers stopped and encountered McIntosh one minute and

forty-one seconds into the video. (Dkt. 24, Defendant’s Exhibit 2.) Forty-

nine seconds into the traffic stop Dougherty asked McIntosh why he was

not wearing a helmet, and McIntosh replied that he had gone to get gas

and lived nearby.    (Id.)   One minute and ten seconds into the stop,

Dougherty asked McIntosh for his driver’s license, and McIntosh said it

was at home. (Id.) Dougherty asked for McIntosh’s name and date of

birth, and McIntosh complied. (Id.) Officers Dougherty and Grant told

McIntosh to step away from the motorbike, and he did. (Id.; Dkt. 26 at

12:17–13:2.)   Dougherty noticed that McIntosh had a holster with a

firearm. (Dkts. 24, Defendant’s Exhibit 2, Government’s Exhibits 4A–D;



                                     3
26 at 13:5–6.) But the firearm did not make Dougherty suspicious that

McIntosh was doing anything illegal, because it is legal to carry a firearm

in Georgia. (Dkt. 26 at 63:24–64:8.) When McIntosh asked whether he

was being arrested or detained, Dougherty responded that McIntosh was

being detained for not wearing a helmet. (Dkts. 24, Defendant’s Exhibit

2; 26 at 66:9–67:9.)

     Three minutes and forty seconds into the traffic stop, Dougherty

returned to his police vehicle to check whether McIntosh had a valid

driver’s license in the ISIS program on the Mobile Data Terminal. (Dkt.

26 at 14:12–16.)       Dougherty testified that the ISIS program is a

“reporting program” that can run vehicle registrations and driver’s

license files and provide limited information about wants, warrants,

probation, and parole “hits.” (Id. at 14:19–24.) Dougherty utilized the

ISIS system first for convenience and safety, because he was already

logged into the program and could quickly check for warrants and learn

if a person is wanted for a crime. (Id. at 106:11–107:2.)3 Therefore,




3 McIntosh objects to the Magistrate Judge’s factual finding that
Dougherty checks criminal histories on every traffic stop. (Dkt. 70 at 12
(quoting Dkt. 60 at 8).) The Court finds that Dougherty testified that he


                                    4
instead of logging out of ISIS after getting the driver’s license information

and going to another system (OMNIXX) to view McIntosh’s license

photograph, Dougherty clicked on all of the ISIS tabs. (Id. at 16:25–17:5,

78:18–81:5; see also Dkt. 24, Defendant’s Exhibit 2 at 5:55–6:48.) The

system registered a hit for “federal probation/supervised parole.” (Id.)

This occurred four minutes and forty-nine seconds after the officers

stopped McIntosh.     (Dkt. 24, Defendant’s Exhibit 2.)       That hit led

Dougherty to believe McIntosh was on federal supervision, although he

did not know the underlying offense or whether it was a felony. (Id.)

About nine seconds later, as a precaution, Dougherty called for backup

because McIntosh was a large man, had a firearm, and was agitated.

(Dkts. 24, Defendant’s Exhibit 2 at 6:36–7:26; 26 at 16:25–17:5, 82:9–

83:11, 104:22–105:7.) He also decided to investigate further because of

the firearm McIntosh was carrying and the federal probation hit. (Dkt.

26 at 82:22–83:14.)

     Six minutes and twenty-five seconds after stopping McIntosh,

Dougherty accessed the OMNIXX program, another online database that



needs to check the messages on ISIS relating to whether there are
warrants in every traffic stop. (Dkt. 26 at 99:13–18.)


                                     5
allows him to obtain a photograph of the person and run a criminal

history.   (Id. at 17:6–23, 83:15–84:10; see also Dkt. 24, Defendant’s

Exhibit 2 at 7:45–8:10.) Although ISIS and OMNIXX contain some of the

same information, he could get more information and perform additional

searches in OMNIXX. (Dkt. 26 at 17:18–23.) To do this, he had to

minimize the ISIS platform, access the internet, and log onto the

OMNIXX system. (Id. at 18:7–17; see also Dkt. 24, Defendant’s Exhibit

2 at 7:25-7:55.) He did. (Dkt. 24, Defendant’s Exhibit 2 at 7:55–8:10.)

He then entered the information McIntosh gave him to pull up a driver’s

license photo. (Id. at 19:1–4.)

     The OMNIXX program produces a series of messages with

information about driver’s licenses, warrants, and supervision. They

appear at the same time, but (as in ISIS) a user has to click on each

individual message.     (Id. 84:20–85:15; see also Dkt. 24, Defendant’s

Exhibit 2 at 8:54–9:39.) Seven minutes and forty-nine seconds after

stopping McIntosh, Dougherty accessed McIntosh’s driver’s license photo

(confirming that this was the same person that the officers had

encountered) and he also obtained the same supervised federal

parole/probation hit on the same name and date of birth that McIntosh



                                    6
had previously given him. (Dkts. 24, Defendant’s Exhibit 2 at 8:59–9:19;

26 at 19–20, 21, 80, 86.)

      APD Officer Hansen, who had responded to Dougherty’s request for

backup, reported that he was nine to ten minutes away and Dougherty

replied, “[a]lright, we’ll be here.” (Dkts. 24, Defendant’s Exhibit 2 at

9:25–9:35; 26 at 24:2–11.) When McIntosh asked Dougherty what was

going on, Dougherty lied and said he was trying to verify who McIntosh

was because he was not carrying his driver’s license.             (Dkts. 24,

Defendant’s Exhibit 2 at 11:20–11:29; 26 at 94:6–25.) Dougherty testified

he was delaying McIntosh with this lie until backup arrived. (Dkt. 26 at

93:11–14.) Dougherty also ran McIntosh’s criminal history (after he

researched and obtained his FBI or Georgia criminal history index

number), receiving that report at approximately 7:53 p.m. (Dkts. 24,

Defendant’s Exhibit 2 at 9:39–13:00; 26 at 26:19–27:9, 89:17–90:16, 96:2–

97:22.) With this, he discovered McIntosh was a convicted felon. (Dkt.

26 at 27:15–24, 96:2–11.) Approximately three minutes had elapsed

since he initially received notification of a probation hit. (Id. at 90:9–17.)

Slightly less than twelve minutes had elapsed since the initial stop. (Id.

at 96.)   Dougherty decided to arrest McIntosh for being a felon in



                                      7
possession of a firearm.       (Id. at 98.)   Those initial twelve minutes,

therefore, are the only ones relevant to the determination of whether the

traffic stop was reasonable.

      Ultimately, due to further delay on backup’s arrival and the arrival

of a civilian vehicle (towards which McIntosh started to approach and

Dougherty told Grant to not let McIntosh approach), Dougherty decided

to place McIntosh under arrest. (Id. at 100:5–12, 105:8–18.) McIntosh

resisted, struggled with Dougherty and Grant, and fled before Dougherty

caught up and tased him twice. (Id. at 100:5–101:15; see also Dkt. 24,

Defendant’s Exhibit 2 starting at 14:15.) Officer Hanson, who arrived as

backup, tased McIntosh a third time. Dougherty grabbed the firearm

from the holster on McIntosh’s waist and threw it into some brush.

      McIntosh was charged with several offenses, including possession

of a firearm by a convicted felon, not wearing a helmet, and misdemeanor

obstruction of an officer. (Dkt. 26 at 33:3–12.)

II.   Legal Standard

      After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify a

magistrate judge’s report and recommendation (“R&R”).            28 U.S.C.



                                       8
§ 636(b)(1); FED. R. CRIM. P. 59; Williams v. Wainwright, 681 F.2d 732,

732 (11th Cir. 1982) (per curiam). A district judge “shall make a de novo

determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” 28 U.S.C.

§ 636(b)(1). The district judge should “give fresh consideration to those

issues to which specific objection has been made by a party.” Jeffrey S.

v. State Bd. of Educ. of Ga., 896 F.2d 507, 512 (11th Cir. 1990) (citation

omitted). For those findings and recommendations to which a party has

not asserted objections, the court must conduct a plain error review of the

record. See United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983).

     Parties filing objections to a magistrate judge’s R&R must

specifically identify those findings to which they object.    Marsden v.

Moore, 847 F.2d 1536, 1548 (11th Cir. 1988). “Frivolous, conclusive, or

general objections need not be considered by the district court.” Id.

     McIntosh both generally relies on the arguments he set out in his

Response in Support of his Motion to Suppress Evidence (Dkt. 50) and

specifically objects to some findings in the Magistrate Judge’s R&R. The

Court thus conducts a plain error review of the portions of the R&R to

which neither party offers specific objections and a de novo review of the



                                    9
Magistrate Judge’s findings to which Defendant McIntosh specifically

objects. See Tauber v. Barnhart, 438 F. Supp. 2d 1366, 1373 (N.D. Ga.

2006) (“[I]ssues upon which no specific objections are raised do not so

require de novo review; the district court may therefore ‘accept, reject, or

modify, in whole or in part, the findings or recommendations made by the

magistrate judge[,]’ applying a clearly erroneous standard.” (quoting 28

U.S.C. § 636(b)(1))).

III. Discussion

     A.    Motion to Dismiss Indictment

     Defendant argues the Court should dismiss the superseding

indictment because § 922(g) is unconstitutional as applied to him. He

says the statute exceeds Congress’s statutory authority under the

Commerce Clause since his alleged possession of the firearm did not

substantially affect interstate commerce. (Dkt. 56.)

     The Magistrate Judge recommends denial of McIntosh’s motion

based, in part, on binding Eleventh Circuit precedent. (Dkt. 60 at 1

(discussing United States v. McAllister, 77 F.3d 387 (11th Cir. 1996)).)

The Magistrate Judge further noted that courts are limited to reviewing

the face of an indictment and cannot consider possible evidence that may



                                    10
be presented at trial when ruling on a motion to dismiss. (Id. at 1–2.)

This Court agrees.

     The Eleventh Circuit “ha[s] repeatedly held that Section 922(g)(1)

is not a facially unconstitutional exercise of Congress’s power under the

Commerce Clause because it contains an express jurisdictional

requirement.” See United States v. Jordan, 635 F.3d 1181, 1189 (11th

Cir. 2011) (citing United States v. Scott, 263 F.3d 1270, 1273 (11th Cir.

2001) (per curiam)). “The jurisdictional requirement is satisfied when

the firearm in question has a ‘minimal nexus’ to interstate commerce.”

Id. The Eleventh Circuit has “also held that Section 922(g)(1) was not

unconstitutional as applied to a defendant who possessed a firearm only

intrastate because the government demonstrated that the firearm in

question ‘had travelled in interstate commerce.’ ” Id. (quoting McAllister,

77 F.3d at 390 and United States v. Dupree, 258 F.3d 1258, 1260 (11th

Cir. 2001)). This Court is bound by Eleventh Circuit precedent. See In

re Hubbard, 803 F.3d 1298, 1309 (11th Cir. 2015).

     In his objections to the R&R, McIntosh argues that the Eleventh

Circuit has misinterpreted Supreme Court precedent and that the

Commerce Clause is not so broad. He argues that § 922(g) is a criminal



                                    11
statute that has nothing to do with commerce or any economic enterprise.

(Dkt. 70 at 3–4 (citing United States v. Lopez, 514 U.S. 549 (1995), and

United States v. Morrison, 529 U.S. 598 (2000)).) The Eleventh Circuit

expressly rejected this argument in McAllister, stating

     when viewed in the aggregate, a law prohibiting the
     possession of a gun by a felon stems the flow of guns in
     interstate commerce to criminals. Nothing in [United States
     v. Lopez] suggests that the ‘minimal nexus’ test should be
     changed.

77 F.3d at 390; see also Gonzales v. Raich, 545 U.S. 1, 26 (2005)

(“Prohibiting the intrastate possession or manufacture of an article of

commerce is a rational (and commonly utilized) means of regulating

commerce in that product.”); Dupree, 258 F.3d at 1259 (quoting

McAllister and explaining “[i]t is this jurisdictional element to § 922(g)

that distinguishes it from the Gun Free Schools Act and, accordingly, the

holding in Lopez”).

     Here, as the Magistrate Judge noted, the evidence indicates the

firearm McIntosh allegedly possessed was manufactured in Connecticut,

which is outside of Georgia, the state in which the offense took place. (See

Dkts. 56 at 18–19; 60 at 2.) Because the firearm McIntosh possessed

previously had travelled in interstate commerce, the statute would not



                                    12
be unconstitutional as applied to him. See United States v. Wright, 607

F.3d 708, 716 (11th Cir. 2010).          And, of course, the superseding

indictment alleges that the firearm affected interstate and foreign

commerce.    (Dkt. 46 at 2.)    The Court denies Defendant McIntosh’s

motion to dismiss the first superseding indictment.

     B.     Motion to Suppress Evidence

     Defendant McIntosh moved to suppress evidence, specifically the

firearm, seized during the traffic stop. (Dkt. 17.) He argued that the

officers’ investigation and delay were unrelated to the purpose of the

traffic stop and thus violated the Fourth Amendment.

     After holding an evidentiary hearing on McIntosh’s motions to

suppress evidence and statements, the Magistrate Judge recommended

denial of McIntosh’s motion to suppress evidence.        In his objections,

McIntosh specifically challenges the Magistrate Judge’s findings that

(1) there was no independent criminal investigation of McIntosh

unrelated to the purpose of the traffic stop; (2) the stop was not

unconstitutionally prolonged due to the criminal investigation; (3) an

investigation into a motorist’s criminal history is per se constitutional as

part of a routine traffic stop when there is no basis for the search;



                                    13
(4) officer diligence and overall reasonableness are the standards to

evaluate the traffic stop under the Fourth Amendment; and (5) they are

inconsistent with Rodriguez v. United States, 575 U.S. 348 (2015), and

United States v. Campbell, 912 F.3d 1340 (11th Cir. 2019).

     The Fourth Amendment protects the public from “unreasonable

searches and seizures.” U.S. CONST. amend. IV. When police stop a

motor vehicle, even for a brief period, a Fourth Amendment “seizure”

occurs. See Whren v. United States, 517 U.S. 806, 809–10 (1996). “A

seizure for a traffic violation justifies a police investigation of that

violation.” Rodriguez, 575 U.S. at 354. But “the tolerable duration of

police inquiries in the traffic-stop context is determined by the seizure’s

‘mission’—to address the traffic violation that warranted the stop . . . and

attend to related safety concerns.”      Id. (internal citations omitted).

“Authority for the seizure thus ends when tasks tied to the traffic

infraction are—or reasonably should have been—completed.” Id.

     This is not to say that police officers must single-mindedly pursue

the traffic violation that caused the stop. See Arizona v. Johnson, 555

U.S. 323, 333 (2009) (“An officer’s inquiries into matters unrelated to the

justification for the traffic stop . . . do not convert the encounter into



                                    14
something other than a lawful seizure, so long as those inquiries do not

measurably extend the duration of the stop.”). “In particular, an officer

may prolong a traffic stop to investigate the driver’s license and the

vehicle registration, including by requesting a computer check, or while

waiting for the results of a criminal history check that is part of the

officer’s routine traffic investigation.” United States v. Holt, 777 F.3d

1234, 1256 (11th Cir. 2015). While a police officer “may conduct certain

unrelated checks during an otherwise lawful traffic stop . . . he may not

do so in a way that prolongs the stop, absent the reasonable suspicion

ordinarily demanded to justify detaining an individual.” Rodriguez, 575

U.S. at 355.   To unlawfully prolong a traffic stop, “the officer must

(1) conduct an unrelated inquiry aimed at investigating other crimes

(2) that adds time to the stop (3) without reasonable suspicion.”

Campbell, 912 F.3d at 1353. “If a stop is unlawfully prolonged without

reasonable suspicion in violation of the Fourth Amendment, any evidence

obtained as a result of that constitutional violation must generally be

suppressed.”   United States v. Anguiano, No. 18-10482, 2019 WL

5681173, at *5–6 (11th Cir. Nov. 1, 2019) (citing Wong Sun v. United

States, 371 U.S. 471, 484–85 (1963)).



                                   15
     The Magistrate Judge found that Officers Dougherty and Grant

had at least reasonable suspicion to perform a traffic stop to investigate

McIntosh operating a moped or motorbike without a helmet.              The

Magistrate Judge also found that McIntosh’s lack of a license allowed

Dougherty to extend the stop to determine if McIntosh, in fact, had a

license. This Court agrees. Georgia law requires everyone operating a

moped to wear protective headgear that complies with standards

established by the commission of public safety. GA. CODE ANN. § 40-6-

352. Georgia law also states that everyone operating a motor vehicle,

which is defined to include a moped, must have a license to operate the

motor vehicle, must have it in their possession when operating the motor

vehicle, and must present it to law enforcement upon demand. GA. CODE

ANN. §§ 40-5-20(a), 40-5-29, 40-1-1(33).

     The officers saw McIntosh driving what appeared to be a moped

without a helmet. Their initial decision to stop him was reasonable based

on their belief he had violated Georgia law. See Whren, 517 U.S. at 809

(explaining that a police officer’s initial decision to stop a motor vehicle

“is reasonable where the police have probable cause to believe that a

traffic violation has occurred”). Then, when he failed to produce his



                                    16
license, they had additional reason to believe he had violated Georgia

law.

       McIntosh argues the United States failed to establish his motorized

bike as a “moped” under the statute, the “protective headgear” he was

wearing — “a knit cap, eye protection (glasses), and face protection” —

did not comply with the standards the commission of public safety

established, and that no one has specified what those safety standards

were. (Dkt. 70 at 18–19.) Despite McIntosh’s arguments, the Court finds

that the officers had the necessary “reasonable suspicion” for suspecting

McIntosh was violated section 40-6-352(a). See Heien v. North Carolina,

574 U.S. 54, 60 (2014) (holding that to justify the “seizure” that occurs

during a traffic stop, “officers need only ‘reasonable suspicion’—that is, ‘a

particularized and objective basis for suspecting the particular person

stopped’ of breaking the law” (quoting Prado Navarette v. California, 572

U.S. 393, 396 (2014))). Dougherty testified that it was his understanding

that the law requires a person to wear a helmet if he is driving a moped.

(Dkt. 26 at 33:13–15.) McIntosh does not dispute that he was not wearing

a helmet. Even if the officers were mistaken about whether McIntosh’s

motorbike was a “moped,” the officers’ decision to stop McIntosh was still



                                     17
reasonable.   See Heien, 574 U.S. at 63 (holding that probable cause

“encompasse[s] suspicion based on reasonable mistakes of both fact and

law”).

     The critical question is whether Dougherty impermissibly

prolonged the stop by opening the tabs in the ISIS program and by

conducting his search of McIntosh’s criminal history after confirming

McIntosh’s identity in the OMNIXX system. McIntosh argued that the

traffic stop was impermissibly extended beyond its proper duration

because Dougherty conducted “an independent investigation into

McIntosh’s criminal history,” rather than confirm his identity in

OMNIXX and complete the purpose of the stop. (Dkt. 70 at 14–16.)

     The Magistrate Judge considered Rodriguez, United States v.

Purcell, 236 F.3d 1274, 1277 (11th Cir. 2001), and other relevant case law

and found that Dougherty’s decision to check McIntosh’s criminal history

was consistent with the protections established in Rodriguez and

comported with the Fourth Amendment.            He further found that

Dougherty’s decision to query the OMNIXX system to view McIntosh’s

photograph and access his criminal history to better understand the

circumstances of his supervision was consistent with Rodriguez because



                                   18
the ISIS program only showed that McIntosh was under some sort of

federal supervision.

     The Magistrate Judge further found that Dougherty had

reasonable suspicion to extend the investigation. Because McIntosh was

not carrying any identification or a driver’s license, Dougherty needed to

take extra steps to verify that the name and birth date he provided were

correct and that he was properly licensed to drive the moped. It was

reasonable for Dougherty to check the other tabs in the ISIS system to

confirm McIntosh’s identity, that he was a licensed driver, and had no

open warrants.     The Magistrate Judge reasoned that the federal

supervision hit combined with McIntosh’s possession of a firearm and

agitated demeanor gave Dougherty reasonable suspicion to investigate

further. The Court agrees.

     The officers also had the right to check McIntosh’s criminal history

during the stop, which included discovery in ISIS that McIntosh was on

supervised release and in OMNIXX that he is a convicted felon. See

Purcell, 236 F.3d at 1278 (“The request for criminal histories as part of a

routine computer check [during a traffic stop] is justified for officer

safety.”). The Magistrate Judge analyzed the Supreme Court’s decision



                                    19
in Rodriguez and correctly noted that, “an officer may conduct certain

unrelated checks during an otherwise lawful traffic stop, ‘[b]ut . . . he

may not do so in a way that prolongs the stop, absent the reasonable

suspicion ordinarily demanded to justify detaining an individual.’ ” (Dkt.

60 at 26–27 (quoting Rodriguez, 575 U.S. at 355).) The Magistrate Judge

found that Dougherty’s checking McIntosh’s criminal history and

querying the OMNIXX system to view McIntosh’s photograph and obtain

a clearer picture of his supervision did not prolong the traffic stop,

comported with the Fourth Amendment, and was consistent with the

protections established in Rodriguez. (Id. at 30–31, 33–35.) The Court

adopts the Magistrate Judge’s analysis and reasoning.

     McIntosh objects to the Magistrate Judge’s finding that there was

no independent criminal investigation unrelated to the purpose of the

traffic stop. (Dkt. 70 at 7.) This objection lacks merit for the reasons the

Magistrate Judge stated in his report and recommendation and that the

Court discussed above. Dougherty’s decision to check the various tabs in

ISIS was an “ordinary inquir[y] incident to the traffic stop” performed

before the tasks tied to the traffic infraction were completed.         See

Campbell, 912 F.3d at 1351 (“[R]elated tasks are the ordinary inquiries



                                    20
incident to a traffic stop.” (internal quotation marks omitted)).        His

decision to then confirm McIntosh’s identity and the basis for his

supervision in OMNIXX was the same.           It did not prolong the time

necessary to investigate the traffic offense as it was all part of

Dougherty’s effort to confirm Mcintosh’s identify. Perhaps he prolonged

the stop for the moments it took him to call for backup after seeing

McIntosh might be on supervised release. But, by then, the information

he received in ISIS combined with the firearm McIntosh carried gave

Dougherty reasonable suspicion of criminal activity necessary to prolong

slightly the duration of the stop. But, the evidence shows there really

was no delay as Dougherty called for backup while still trying to confirm

McIntosh’s identity in OMNIXX.

     McIntosh also objects to the Magistrate Judge’s finding that the

stop was not unconstitutionally prolonged. (Dkt. 70 at 7.) In Campbell,

the Eleventh Circuit stated that to unlawfully prolong a traffic stop, “the

officer must (1) conduct an unrelated inquiry aimed at investigating

other crimes (2) that adds time to the stop (3) without reasonable

suspicion.” 912 F.3d at 1353. The Eleventh Circuit has also held that,

“out of interest for the officer’s safety, officers may permissibly prolong a



                                     21
detention while waiting for the results of a criminal history check that is

part of the officer’s routine traffic investigation.” United States v. Boyce,

351 F.3d 1102, 1106 (11th Cir. 2003); see also Purcell, 236 F.3d at 1277–

78. Eleventh Circuit precedent supports the lawfulness of Dougherty’s

actions. He did not conduct an inquiry unrelated to the traffic stop. He

simply tried to confirm McIntosh’s identify and criminal history. Having

done that, he had sufficient reasonable suspicion to extend the

investigation to further confirm McIntosh’s criminal history. Only a little

under twelve minutes elapsed from the time the officers pulled McIntosh

over to the time Dougherty obtained McIntosh’s criminal history report,

discovered McIntosh was a convicted felon, and decided to arrest him.

The Eleventh Circuit has approved traffic stops of much longer duration,

particularly when (as here) the officer acted expeditiously. Cf. Purcell,

236 F.3d at 1279 (“Fourteen minutes in not an unreasonable amount of

time for a traffic stop.”); see also United States v. Ramos, No. 2:16-CR-

431-WKW, 2017 WL 26905, at *3 (M.D. Ala. Jan. 3, 2017) (finding traffic

stop not unlawfully prolonged where trooper obtained information

contributing to his suspicion within twelve minutes of beginning the

stop).



                                     22
      Having considered all of the evidence in the record, the Magistrate

Judge’s R&R, and McIntosh’s briefs in support of his motions and

objections, the Court overrules McIntosh’s objections and denies his

motion to suppress.

      C.   Motion to Suppress Statements

      McIntosh moved to suppress statements he made to law

enforcement following his traffic stop and arrest.      (Dkt. 18.)   The

government stated in its opposition brief that it “will not introduce any

statements by McIntosh after officers handcuffed him” because none of

the officers involved in McIntosh’s arrest informed him of his Miranda

rights. (Dkt. 53 at 10.) The Magistrate Judge recommends denial of

McIntosh’s motion as moot in the light of these statements. (Dkt. 60 at

1 n.1.) The Court adopts that recommendation and denies McIntosh’s

motion to suppress statements as moot.

IV.   Conclusion

      The Court OVERRULES Defendant Jasper McIntosh’s Objections

(Dkt. 70), ADOPTS the Magistrate Judge’s Report and Recommendation

(Dkt. 60), DENIES Defendant’s Motion to Suppress Evidence (Dkt. 17)




                                   23
and Motion to Dismiss Superseding Indictment (Dkt. 56), and DENIES

Defendant’s Motion to Suppress Statements (Dkt. 18) AS MOOT.

     SO ORDERED this 26th day of December, 2019.




                               24
